Citation Nr: 1537987	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-32 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for residuals, left knee injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1987 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In his November 2013 substantive appeal, the Veteran requested a hearing before a member of the Board.  In August 2014, however, he cancelled his hearing request.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left knee disability warrants a rating greater than the current 20 percent assigned.

The last VA examination of record for the Veteran's knee was in March 2012.  In August 2012, the Veteran reported pain in the front of his knee that had started the previous day.  He was keeping off his knee as much as possible.  In an August 2015 appellate brief, the Veteran's representative requested that the claim be remanded for another examination (if the claim was not granted in full) due to the length of time since the last examination and that a new examination was necessary when the Veteran claimed the disability was worse than when originally rated.  Although the Board notes that the duration of time since the last VA examination of record is not a valid basis for remand, given the representative's suggestion that there may be a worsening of the Veteran's left knee symptoms and the August 2012 VA treatment record noting the onset of (or possibly worsening of) left knee pain, the Board concludes that a remand is required for additional examination.  

Moreover, in his November 2013 substantive appeal, the Veteran claimed to be "unemployable."  Furthermore, a February 2011 VA examination report indicated that the Veteran was "unemployed presently due to his [left knee] disability."  Although that finding was disputed by the March 2012 VA examiner, the Veteran clearly appears to be asserting that he is unable to obtain or maintain employment as a result of his service-connected left knee disability.   In light of the foregoing and the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected left knee disability.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

3.  Conduct any additional development deemed appropriate with respect to the Veteran's claims, including entitlement to TDIU.

4.  Thereafter, adjudicate the Veteran's TDIU claim and readjudicate the increased rating claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


